MEMORANDUM**
John S. Pangelinan appeals from his conviction, after a bench trial, for criminal contempt, in violation of 18 U.S.C. § 401(3).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Pangelinan has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel *533of record. Pangelinan has filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED and the judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.